390 U.S. 713 (1968)
SCAFATI, CORRECTIONAL SUPERINTENDENT
v.
GREENFIELD.
No. 1104.
Supreme Court of United States.
Decided April 22, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS.
Elliot L. Richardson, Attorney General of Massachusetts, Willie J. Davis and Howard M. Miller, Assistant Attorneys General, and Richard L. Levine, Deputy Assistant Attorney General, for appellant.
PER CURIAM.
The motion of appellee for leave to proceed in forma pauperis is granted. The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE HARLAN and MR. JUSTICE WHITE would note probable jurisdiction and set the case for oral argument.